DETAILED ACTION
Response to Amendment
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 3-8, 33-34, 37, and 42 are objected to because of the following informalities:
On line 28 of claim 1, “second distribution connector” should read “second connector” to provide proper antecedent basis.
On line 3 of claim 3, “a first medicament” should read “the first medicament” to provide proper antecedent basis.
On lines 1-3 of claim 4, both recitations of “the first distribution connector” should read “the first connector” to provide proper antecedent basis.
On line 3 of claim 5, “the first distribution connector” should read “the first connector” to provide proper antecedent basis.
On lines 2, 3, and 7 of claim 6, all three recitations of “the second distribution connector” should read “the second connector” to provide proper antecedent basis.
On line 5 of claim 6, “the first distribution connector” should read “the first connector” to provide proper antecedent basis.
On line 3 of claim 7, “second distribution connector” should read “second connector” to provide proper antecedent basis.
On lines 1-3 of claim 8, both recitations of “the first distribution connector” should read “the first connector” to provide proper antecedent basis.
On lines 3 and 5 of claim 33, “the first distribution connector” should read “the first connector” to provide proper antecedent basis.
On line 8 of claim 33, “cartridge” should read “reservoir” to provide proper antecedent basis.
On lines 3 and 5 of claim 34, both recitations of “second distribution connector” should read “second connector” to provide proper antecedent basis.
On line 9 of claim 34, “cartridge” should read “reservoir” to provide proper antecedent basis.
On line 3 of claim 37, “features” should read “elements” to provide proper antecedent basis.
On line 5 of claim 37, “a first receptacle” should read “the first receptacle” to provide proper antecedent basis.
On line 5 of claim 37, “an infusion pump” should read “the infusion pump” to provide proper antecedent basis.
On line 29 of claim 42, “first connector” should read “first distribution connector” to provide proper antecedent basis.
On line 40 of claim 42, “the first cannula” should “the second cannula” to provide proper antecedent basis.
On line 6 of claim 42, “a second receptacle” should read “the second receptacle” to provide proper antecedent basis.
On lines 9 and 12 of claim 42, “reservoir” should read “cartridge” to provide proper antecedent basis.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“first guide member that prevents engagement of the second connector to the first base unit” in claim 1
“second guide member that prevents engagement of the first connector to the second base unit” in claim 1
“alignment feature that guides the first distribution connector in place when coupling it to the first base unit” in claim 8
“engagement elements configured to engage a first receptacle of an infusion pump” in claims 35 and 36
“engagement elements configured to engage a second receptacle of the infusion pump” of claim 37
“features that are configured to prevent engagement with the second medicament reservoir” in claim 38
“features that are configured to prevent engagement with the first medicament reservoir” in claim 39
“first guide member that prevents engagement of the second distribution connector to the first base unit” in claim 42
“second guide member that prevents engagement of the first connector to the second base unit” in claim 42
“engagement elements configured to engage a first receptacle of an infusion pump and to prevent engagement with a second receptacle of the infusion pump” of claim 44
“engagement elements configured to engage a second receptacle of the infusion pump and to prevent engagement with the first receptacle of the infusion pump” of claim 44
“features that are configured to prevent engagement with the second medicament reservoir” of claim 44
“features that are configured to prevent engagement with the first medicament reservoir” of claim 44
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 8, and 32-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/061690 to Trustees of Boston University (hereafter Boston).  The effective filing date of the instant application appears to be 6/22/2016 corresponding to the filing date of provisional application 62/353,210.  Reference is made to corresponding US pg-publication, US 2016/0235910, for ease of reference.
In regard to claim 1, Boston discloses an infusion set (20) for delivering a single or multiple medicaments to a patient, the infusion set comprising: a base set (see Figure 2 which shows two infusion sets; see par. [0130] which discloses separate base elements with each base set including its own piercing element) comprising: a first base 
In regard to claim 3, Boston discloses wherein the first piercing element (196a) is a catheter in fluidic communication with the first port and configured to deliver a first medicament to the patient via the first base unit (see par. [0127]).
In regard to claim 4, Boston discloses wherein the first connector (174) comprises a first retention clip (bayonet connection) that locks the first  connector in place when in a coupled position with the first base unit (see par. [1031]). 
In regard to claim 6, Boston discloses wherein the second connector (178) comprises a second retention clip (connections described in par. [0131]) that locks the second connector in place when in a coupled position with the second base unit, wherein the first retention clip is configured to prevent coupling of the first connector to the second base (see par. [0131]).
In regard to claim 8, Boston discloses wherein the first connector comprises an alignment feature that guides the first connector in place when coupling it to the first base unit (see Figure 11; see pin and groove connection; not labeled, clearly shown).
In regard to claim 32, Boston discloses wherein the first and second piercing elements (196a, 196b) are flexible (see par. [0127]).
In regard to claim 33, Boston discloses further comprising a first inlet connector (114, 116 attached to 102 in Figure 7a; only one exemplary embodiment) and a first fluid conduit (one lumen of 18), the first fluid conduit being in fluidic communication with the first connector (174); wherein the first fluid path extends through the first inlet connector (114,116, 102), the first fluid conduit (one lumen of 18), and the first 
In regard to claim 34, Boston discloses further comprising a second inlet connector  (116, 114 attached to 104 in Figure 7a) and a second fluid conduit (other lumen of 18), the second fluid conduit being in fluidic communication with the second connector (178); wherein the second fluid path extends through the second inlet connector (116, 114, 104), the second fluid conduit (other lumen of 18), and the second distribution connector (178); and wherein the second inlet connector is configured to engage the second medicament reservoir (16b) and to allow fluidic communication with the second medicament within the second medicament (16b).
In regard to claim 35, Boston discloses wherein the first inlet connector (114, 116, 102) comprises engagement elements (the described feature elements) configured to engage a first receptacle of an infusion pump (see par. [0117]-[0122].
In regard to claim 36, Boston discloses wherein the engagement features of the first inlet connector are configured to prevent engagement of the first inlet connector with a second receptacle of the infusion pump (see par. [0117]-[0122]).
In regard to claim 37, Boston discloses wherein the second inlet connector (116, 114, 104) comprises engagement elements (the described feature elements) configured to engage a second receptacle of the infusion pump and wherein the engagement features of the second inlet connector are configured to prevent engagement of the second inlet connector with a first receptacle of an infusion pump (see par. [0117]-[0122]).

In regard to claim 39, Boston discloses wherein the second inlet connector comprises features that are configured to prevent engagement with the first medicament reservoir (see any of the Figures 7A-8C; see par. [0117]-[0122]).
In regard to claim 40, Boston discloses wherein the first inlet connector (see embodiments in Figures 15-22) comprises a first piercing element (272) configured to insert into the first medicament reservoir to allow the first medicament to enter the first fluid path.
In regard to claim 41, Boston discloses wherein the second inlet connector (see embodiments in Figures 15-22) comprises a second piercing element (272 of other connector) configured to insert into the second medicament reservoir to allow the second medicament to enter the second fluid path.
In regard to claims 42-44, please see the rejection above as the examiner believes all of the limitations are already addressed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Boston in view of Ramey (US 2002/0161332).
In regard to claim 5, Boston discloses a bayonet connection as the first retention clip but is silent as to whether the clip is configured to be depressed to allow one-handed de-coupling of the first connector from the first base unit as is recited in claim 5.  Boston is also silent to the second retention clip being configured to be depressed to allow one-handed de-coupling of the second connector from the second base unit as is recited in claim 7.
Ramey discloses an infusion set (100) that is the equivalent of the infusion set (20) of Boston. Ramey’s infusion set comprises a base set comprising: a first base unit (114) having a first port (at opening of 112/area of 164) and a first adhesive portion (220), the first base unit comprising a first piercing element (112) configured to deliver a first medicament to the patient, the first adhesive portion configured to adhere the first base unit to the patient; and a first connector (116) configured to reversibly couple to the first base unit via the first port and to provide a first fluid path from a first medicament reservoir to the first port of the first base (see at least par. [0062]). The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the releasable connection of Ramey as the connection mechanism in Boston in order to provide a connection mechanism that is engageable with one hand thereby freeing up a hand and increasing ease of use.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE J STIGELL/
Primary Examiner, Art Unit 3783       
THEODORE J. STIGELL
Primary Examiner
Art Unit 3783